UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 02-2143



JUANITA M. STUTZ,

                                              Plaintiff - Appellant,

          versus


JO ANNE B. BARNHART, COMMISSIONER OF SOCIAL
SECURITY,

                                              Defendant - Appellee.



Appeal from the United States District        Court for the Middle
District of North Carolina, at Durham.         James A. Beaty, Jr.,
District Judge. (CA-01-471-1)


Submitted:   January 30, 2003           Decided:     February 25, 2003


Before WILLIAMS, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Kevin Morton, Winston-Salem, North Carolina, for Appellant.
John W. Stone, Jr., Assistant Attorney General, Anna Mills Wagoner,
United States Attorney, Robert Triba, Regional Chief Counsel, Lisa
G. Smoller, Assistant Regional Counsel, Office of the General
Counsel, SOCIAL SECURITY ADMINISTRATION, Boston, Massachusetts, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Juanita M. Stutz seeks review of the district court’s order

accepting the recommendation of the magistrate judge to affirm the

Commissioner’s denial of social security benefits pursuant to 20

C.F.R. § 404.1520(c) (2002).   Our review of the record discloses

that the Commissioner’s decision is based upon substantial evidence

and is without reversible error.    Accordingly, we affirm on the

reasoning of the district court. See Stutz v. Barnhart, No. CA-01-

471-1 (M.D.N.C. Sept. 12, 2002).    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          AFFIRMED




                                2